DETAILED ACTION
The following Office Action is in response to the Amendment filed on September 15, 2021.  Claims 2, 3, 7, 14, 17-20, and 22-38 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Concerning the “II. Double Patenting” section on page 10 of the Applicant’s Response filed on September 15, 2021, the amendments to the claims have obviated the necessity of the Double Patenting rejections.  Therefore, the rejections are withdrawn.
Concerning the “III. Rejections under 35 U.S.C. §112(b)” section on page 10 of the Applicant’s Response filed on September 15, 2021, the amendment to claim 18 has obviated the necessity of the rejection to the claim under 35 U.S.C. §112(b).  Therefore, the rejection is withdrawn.

Response to Arguments
Concerning the “IV. Rejections under 35 U.S.C. §102(a)(1)” and “V. Rejections under 35 §103” sections on pages 1-12 of the Applicant’s Response filed on September 15, 2021, the applicant’s arguments have been fully considered, but they are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 14, 18, 19, 22-35, and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saliman et al. (US 2009/0012538, hereinafter Saliman).
Concerning claim 2, the Saliman et al. prior art reference teaches a suture manipulating device (Figure 1; 10) comprising: a first jaw having a first jaw tip (Figure 35A; 3501); a second jaw having a second jaw tip (Figure 35A; 3503); and a shuttle (Figure 29A; 2905) having a first lateral extension (Figure 30A; point at 3003 end) and a second lateral extension (Figure 30A; point at 3003’ end), wherein the first lateral extension and the second lateral extension are moveable along the first jaw and along the second jaw (Figure 29A-29E), wherein a suture is attachable to the shuttle (Figure 29A; Suture), wherein the suture manipulating device has an open configuration (Figure 29A) and a closed configuration (Figure 29B), and wherein the first jaw tip is closer to the second jaw tip when the suture manipulating device is in the closed configuration (Figure 35B) than when the suture manipulating device is in the open configuration (Figure 35A).
Concerning claim 14, the Saliman et al. prior art reference teaches a suture manipulating device (Figure 1; 10) comprising: a first jaw having a first jaw tip (Figure 35A; 3501); a second jaw having a second jaw tip (Figure 35A; 3503); and a shuttle (Figure 29A; 2905) having a lateral slot (Figure 30A; 3003), wherein the lateral slot is openable and closable along the first jaw (Figure 33; slot of shuttle 3305 may be ‘opened’ when the pusher 3314 is released from the slot, and ‘closed’ when the pusher 3314 is inserted into slot
Concerning claims 18, 35, and 37, the Saliman et al. prior art reference teaches a suture manipulating device (Figure 1; 10) comprising: a first jaw having a first jaw tip (Figure 32; 3201); a second jaw having a second jaw tip (Figure 32; 3203); and a shuttle (Figure 30A; 3001) having a lateral slot (Figure 32; lateral slot of collet 3213), wherein the shuttle is moveable along the first jaw and along the second jaw (Figure 32; arrow), wherein when the shuttle is in the first position along the first jaw, the lateral slot is in a first shape and has a first size (Figure 32; 3213, closed shape of collet when in reduced diameter lumen of jaw), wherein when the shuttle is in a second position along the first jaw, the lateral slot has a second shape and second size different from the first shape, said second size being larger than the first size, therein defining a slot width smaller in the first position than in the second position (Figure 32; 3213, open shape of collet when in the shuttle dock region 3205), wherein the suture manipulating device has an open configuration (Figure 29A) and a closed configuration (Figure 29B), and wherein the first jaw tip is closer to the second jaw tip when the suture manipulating device is in the closed configuration (Figure 35B) than when the suture manipulating device is in the open configuration (Figure 35A).
Concerning claim 19, the Saliman reference teaches the suture manipulating of claim 18, wherein the shuttle has an extension, wherein the extension is configured to limit movement of the shuttle along the first jaw or the second jaw (Figure 32; collet 3213 may be interpreted as an extension of the shuttle, wherein the collet limits movement of the shuttle within the jaw).
Concerning claim 22, the Saliman reference teaches the suture manipulating of claim 2, wherein the first lateral extension (Figure 30A; first pointed end of shuttle) is closer to the second lateral extension (Figure 30A; second pointed end of shuttle) when the shuttle is in a first position along the first jaw than when the shuttle is in a second position along the first jaw (as the shuttle curves along the jaw, the ends will be closer together than when the shuttle is in a straight configuration
Concerning claim 23, the Saliman reference teaches the device of claim 22, wherein the first lateral extension is closer to the first jaw tip when the shuttle is in the first position along the first jaw than when the shuttle is in the second position along the first jaw (Figure 29A-E; the end of the shuttle is further to the jaw tip when in the straightened out configuration, and closer to the jaw tip as the shuttle follows the curve, bending the shuttle to have the ends closer together).
Concerning claims 24 and 25, the Saliman reference teaches the suture manipulating of claim 2, wherein the first lateral extension is moveable toward and away from the second lateral extension and vice versa as the shuttle is bent along a curve.
Concerning claims 26 and 27, the Saliman reference teaches the suture manipulating of claim 2, wherein the shuttle has a suture holder (Figure 30A; 3005), wherein the first and second lateral extensions are movable toward and away from the suture holder as the shuttle is bent along a curve.
Concerning claim 28, the Saliman reference teaches the suture manipulating of claim 27, wherein the suture holder is between the first and second lateral extensions (Figure 30A; 3005).
Concerning claims 29 and 30, the Saliman reference teaches the suture manipulating of claim 2, wherein the shuttle has a shuttle first lateral side and first end and a shuttle second lateral side and second end opposite the shuttle first lateral side and first end (Figure 30A; if the shuttle is bisected, the two sides define first and second lateral sides and the ends of said sides define the first and second ends), wherein the first lateral extension is on the shuttle first lateral side and first end, and wherein the second lateral extension is on the shuttle second lateral side and second end (the pointed ends are on opposite sides of the bisected shuttle).
Concerning claim 31 and 32, the Saliman reference teaches the suture manipulating of claim 14, wherein the lateral slot is a first lateral slot, wherein the shuttle further comprises a second lateral slot (Figure 30A; 3003’), and wherein the second lateral slot is openable and second slot is openable and closable in the same way as the first lateral slot).
Concerning claims 33 and 34, the Saliman reference teaches the suture manipulating of claim 14, wherein the lateral slot is a first lateral slot (Figure 30A; 3003), wherein the shuttle further comprises a second lateral slot (Figure 30A; 3003’), wherein the shuttle has a shuttle first lateral side and first end and a shuttle second lateral side and second end opposite the shuttle first lateral side (Figure 30A; if the shuttle is bisected, the two sides define first and second lateral sides and the ends of said sides define the ends), wherein the first lateral slot is on the shuttle first lateral side and first end, and wherein the second lateral slot is on the shuttle second lateral side and second end (the pointed ends are on opposite sides of the bisected shuttle).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 7, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saliman et al. (US 2009/0012538, hereinafter Saliman) in view of Sabin et al. (US 6010523, hereinafter Sabin) and Watschke et al. (US 2010/0023027, hereinafter Watschke).
Concerning claims 3, 7, and 17, the Saliman reference teaches the suture manipulating device of claims 2 and 14, wherein the Saliman reference teaches an actuation system for the device ([¶ 0185]), but does not specifically teach the claimed translatable opener or the claimed first jaw channel or second jaw channel.
However, the Sabin reference teaches a forceps device having a first jaw and a second jaw (Figure 1; 10), wherein device has an open configuration (Figure 4) and a closed configuration (Figure 2), and further comprising a translatable opener (Figure 2; 19), wherein the translatable opener is translatable to an opener first position to an opener second position, wherein when the translatable opener is in the opener first position, the device is in the open configuration (Figure 4; 19), wherein when the translatable opener is in the opener second position, the device is in the closed configuration (Figure 2; 19), and wherein the translatable opener is translatable against a first jaw opener surface, which faces a device longitudinal axis (Figure 4; 18), wherein the first jaw opener surface has a first jaw opener surface location (Figure 4; surface 18 transitions to 14, wherein midway point of 14 may be interpreted as the first jaw opener surface location), wherein the translatable opener has a translatable opener surface location (Figure 2; 8, guide rod may be interpreted as the translatable opener surface location, given it is a location of a surface that is associated with the opening of the device that operates with the translatable opener), and wherein when the device is in the closed configuration, the first jaw opener surface location is proximal to the translatable opener surface location (Figure 2; midpoint of surface 14 is proximal to guide rod 8), wherein when the device is in the open configuration, the first jaw opener surface location is distal to the translatable opener surface location (Figure 4; midpoint of surface 14 is distal to guide rod 8), and further comprising a translatable closer (Figure 4; 3), wherein the translatable closer is translatable to a closer first position and to a closer second position, wherein when the translatable closer is in the closer first position, the device is in the open configuration translates relative to 2), wherein when the translatable closer is in the closer second position, the device is in the closed configuration (Figure 2; 3), and wherein the translatable closer is translatable against a first jaw closer surface, which faces away from the device longitudinal axis (Figure 4; upper surface of 13), wherein the first jaw closer surface has a first jaw closer surface location (Figure 4; midpoint of upper surface of 13), and wherein when the device is in the closed configuration, the first jaw closer location is inside the translatable closer (Figure 2; midpoint of 13 is within sheath 3), and wherein when the device is in the open configuration, the first jaw closer surface location is outside the translatable closer (Figure 4; midpoint of 13 is outside of sheath 3).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the actuation system of the Saliman reference with the drive mechanism of the Sabin reference including the translatable opener and closer mechanism to provide a drive mechanism with a simple design, having a very limited number of components, eliminating excessive force capable of leading to wear of the components, and enabling complex movements to be made in a simple manner while maintaining very great precision in the movements of the jaws (Sabin; Column 1, Lines 37-45).
Furthermore, the Watschke reference teaches a suture manipulating device (Figure 1; 100) comprising: a first jaw (Figure 1A; 52) and a second jaw (Figure 1A; 54), wherein the first jaw has a first jaw tip and the second jaw has a second jaw tip (Figure 6; 148), and a shuttle (Figure 7A; 142), wherein the device has an open configuration (Figure 7A) and a closed configuration (Figure 7C), wherein the first jaw tip is closer to the second jaw when the device is in the closed configuration (Figure 7C; 148), wherein the first jaw has a first jaw channel, wherein the first jaw channel extends along an outer surface of the first jaw such that at least a portion of the first jaw channel faces away from the suture manipulating device, wherein the suture is movable in the 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the first jaw include a first jaw channel wherein the first jaw channel extends along an outer surface of the first jaw such that at least a portion of the first jaw channel faces away from the suture manipulating device, and to have the second jaw include a second jaw channel wherein the second jaw channel extends along an outer surface of the second jaw such that at least a portion of the second jaw channel faces away from the suture manipulating device as in the Watschke reference to provide a method of managing the suture as the shuttle is passed from one jaw to another (Watschke; [¶ 0124]).

Allowable Subject Matter
Claims 20, 36, and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122. The examiner can normally be reached Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        2/11/2022